DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 01/26/2021 has been considered.
Claim Objections
Claim 14 is objected to because of the following informalities: typo. The claim recites “the pocked” in line 2 and should be amended to recite “the pocket”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: typo. The claim recites, “… the ribbon stimulator as two ends…” and should be amended to recite “… the ribbon stimulator has two ends…”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: undefined acronyms. The acronyms “EMG, ENG, TSEP, EMAP, and ECAP” should be amended to include their definitions in the claim for the sake of clarity of the intended meanings of these claimed acronyms. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “the location of the ribbon stimulator”, see step (e). There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a location of the ribbon stimulator”.
As a result of dependence on claim 1, subsequent dependent claims 2-25 are also rejected as indefinite.
Regarding claim 4, the claim recites, “advancing the ribbon stimulator comprises at least pushing the ribbon stimulator so that a blunt leading end of the stimulator dissects,” see lines 1-2. Firstly, the recitation of “advancing the ribbon stimulator comprises at least pushing…” renders the claim indefinite because it is unclear what other limitations would be considered by Applicant to comprise “advancing the ribbon stimulator”. There is a potentially infinite amount of limitations which could fall under this “at least” interpretation, so long as the base requirement of the ribbon stimulator being advanced by being pushed is met. The usage of the “at least” limitation in this context thus obscures the metes and bounds of the claim since it is unclear what limitations are within the scope of advancing the ribbon stimulator, and what limitations are out of the scope of advancing the ribbon stimulator. As a result, this limitation renders the claim indefinite. For examination purposes, this claim has been interpreted without the “at least” limitation.
Further regarding claim 4, the recitation of “a blunt leading end of the stimulator” renders the claim indefinite because the antecedent basis for this limitation is unclear. It is unclear whether or not “a blunt leading end” refers to the “blunt leading end” disclosed in claim 1, step (a) or another, undisclosed blunt leading end. For examination purposes, this limitation has been interpreted as “the
Regarding claim 9, the claim recites “removably attaching the length of the ribbon stimulator to the length of the advancement tool comprises detachably bonding the ribbon stimulator to the length of the advancement tool.” It is unclear whether or not Applicant intends to claim “detachably bonding the length of the ribbon stimulator to the length of the advancement tool” since the claim as a whole describes a process for removably attaching the length of the ribbon stimulator to the length of the advancement tool. For examination purposes, the claim has been given the above interpretation.
Regarding claim 11, the claim recites, “the method comprises at least pre-forming a pocket from the target location to a location over the target nerves, wherein the ribbon stimulator is advanced through the pocket”. Firstly, the recitation of “the method comprises at least pre-forming a pocket…” renders the claim indefinite because it is unclear what other limitations would be considered by Applicant to comprise “the method”. There is a potentially infinite amount of limitations which could fall under this “at least” interpretation, so long as the base requirement of pre-forming a pocket is met. The usage of the “at least” limitation in this context thus obscures the metes and bounds of the claim since it is unclear what limitations are within the scope of the method, and what limitations are out of the scope of the method. As a result, this limitation renders the claim indefinite. For examination purposes, this claim has been interpreted without the “at least” limitation.
Further regarding claim 11, the claim recites “a pocket”, see line 2. It is unclear whether or not this limitation refers to the “pocket” of claim 1, step (b). For examination purposes, this limitation has been interpreted as “the pocket”.
Regarding claim 13, the claim recites “the advancement tool”, see lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “an advancement tool”.
Regarding claim 15, the claim recites, “the method comprises at least cutting the ribbon stimulator to a pre-selected length prior to advancing the ribbon stimulator”. Firstly, the recitation of at least cutting the ribbon stimulator…” renders the claim indefinite because it is unclear what other limitations would be considered by Applicant to comprise “the method”. There is a potentially infinite amount of limitations which could fall under this “at least” interpretation, so long as the base requirement of cutting the ribbon stimulator is met. The usage of the “at least” limitation in this context thus obscures the metes and bounds of the claim since it is unclear what limitations are within the scope of the method, and what limitations are out of the scope of the method. As a result, this limitation renders the claim indefinite. For examination purposes, this claim has been interpreted without the “at least” limitation.
Further regarding claim 15, the claim recites, “a pre-selected length”. It is unclear whether or not this limitation refers to the “pre-selected length” disclosed in claim 1, step (c), or another, undisclosed pre-selected length. For examination purposes, this limitation has been interpreted as “the pre-selected length”.
Regarding claim 19, the claim recites, “the method comprises at least injecting an anesthetic at a location remote from the target location”. Firstly, the recitation of “the method comprises at least injecting an anesthetic…” renders the claim indefinite because it is unclear what other limitations would be considered by Applicant to comprise “the method”. There is a potentially infinite amount of limitations which could fall under this “at least” interpretation, so long as the base requirement of injecting an anesthetic is met. The usage of the “at least” limitation in this context thus obscures the metes and bounds of the claim since it is unclear what limitations are within the scope of the method, and what limitations are out of the scope of the method. As a result, this limitation renders the claim indefinite. For examination purposes, this claim has been interpreted without the “at least” limitation.
Further regarding claim 19, the claim recites “injecting an anesthetic at a location remote from the target location”. It is unclear whether or not these limitations refer to the anesthetic injected at the remote location in claim 1, step (d), or another, undisclosed anesthetic injected at a remote location. For the anesthetic at the location remote from the target location”.
Regarding claim 20, the claim recites, “the nerves”. It is unclear whether or not this limitation refers to the target nerves of claim 1, preamble, the occipital nerves of claim 1, step (b), or other, undisclosed nerves. For examination purposes, this limitation has been interpreted as “the target nerves”.
Regarding claim 21, the claim recites, “the method comprises at least tracking the location of the ribbon stimulator as the ribbon stimulator is advanced”. The recitation of “the method comprises at least tracking…” renders the claim indefinite because it is unclear what other limitations would be considered by Applicant to comprise “the method”. There is a potentially infinite amount of limitations which could fall under this “at least” interpretation, so long as the base requirement of tracking the location of the ribbon stimulator is met. The usage of the “at least” limitation in this context thus obscures the metes and bounds of the claim since it is unclear what limitations are within the scope of the method, and what limitations are out of the scope of the method. As a result, this limitation renders the claim indefinite. For examination purposes, this claim has been interpreted without the “at least” limitation.
Regarding claim 22, the claim recites “the advancement tool”, see ll. 2-3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “an advancement tool”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2016/0166828).
Regarding claim 1, Yu discloses a method for implanting a ribbon stimulator over a patient's target nerves (Abstract; Fig. 29A-E), said method comprising: identifying a target location; forming a superficial incision at the target location (Fig. 29A, incision site 112; Para. 120); and advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp to position electrodes on the ribbon stimulator over the target nerves (Fig. 29C-D depict advancement of paddle body and lead 124, 126 within subcutaneous tunnel 114; Para. 122); wherein the method further comprises: (b) pre-forming a pocket from the target location to a location over the occipital nerves, wherein the ribbon stimulator is advanced through the pocket (Fig. 29A-E depict forming pocket/subcutaneous tunnel 114 and advancement of paddle/ribbon electrode/lead 124, 126 within tunnel/pocket 114; Abstract, para. 2, para. 4 describe use of electrode for occipital neurostimulation).
Applicant’s claimed “ribbon stimulator” has no generally accepted definition in the art which would be apparent to one of ordinary skill in the art. Para. 11 of the instant specification sets forth “the term ribbon stimulator used herein can refer to either the ribbon lead or the ribbon stimulator
Yu’s disclosed paddle electrode meets this definition since it takes a similar elongated and narrow profile for the paddle body (Fig. 2-5). Furthermore, Yu also discloses embodiments of the paddle electrode which has a ribbon lead wire connection (Fig. 5, ribbon lead wire 176). Since Applicant discloses that the claimed ribbon stimulator refers to either the ribbon lead or the ribbon stimulator (interpreted as the electrode portion, see para. 11 of instant spec), the Examiner submits that Yu provides both of these interpretations of a “ribbon stimulator” as evidenced above. Thus, Yu’s disclosure reads on Applicant’s claimed ribbon stimulator and method of implanting thereof.
Regarding claim 2, Yu discloses the ribbon stimulator consists of an integrated structure comprising an elongate ribbon body (Fig. 2, paddle body 30), one or more electrodes formed on the elongate ribbon body (Fig. 2, electrodes 16), and electrical circuitry on the ribbon body coupled to the one or more electrodes (Fig. 2, lead wire 20; Para. 52: “The paddle body 170 has multiple electrodes 178, which are connected via ribbon lead wire 176”, with reference to Fig. 5).
Regarding claim 3, Yu discloses that the target location is above the fascia and below the dermis (Para. 7: “… the neurostimulation lead is implanted under the skin but superficial to fascia”).
Regarding claim 11, Yu discloses pre-forming a pocket from the target location to the location over the target nerves, wherein the ribbon stimulator is advanced through the pocket (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of McClurken et al. (US 2005/0090816) (hereinafter McClurken).
Regarding claim 1, Yu discloses a method for implanting a ribbon stimulator over a patient's target nerves, said method comprising: identifying a target location; forming a superficial incision at the target location; and advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp to position electrodes on the ribbon stimulator over the target nerves (see rejection of claim 1 under 35 U.S.C. 102(a)(1) above).
Yu does not disclose that the method further comprises: (a) pushing the ribbon stimulator so that a blunt leading end of the stimulator dissects adjacent tissue layers of the scalp as it is advanced. Instead, Yu discloses use of a blunt leading end of an introducer tool which receives the ribbon stimulator for dissecting adjacent tissue layers of the scalp as it is pushed (Para. 115-116, 121, 128; Fig. 28, blunt rounded edge 148 of introducer tool 140).
McClurken, however, teaches an electrosurgical device (Abstract) comprising an electrode tip with a rounded distal end surface portion configured to blunt dissect tissue (Para. 34; Para. 244; Para. 251; Para. 253; Fig. 16, zone 99 identifies end portion of electrode which blunt dissects). McClurken further teaches advantages of blunt dissection, including less likely tearing or damaging of larger blood vessels and other vessels compared to sharp dissection (Para. 251, 2nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu to substitute blunt dissection via a blunt leading end of an introducer tool for blunt dissection via a blunt leading end of the stimulator, as taught by McClurken. Making this modification would amount to simple substitution of one known element (Yu’s blunt dissection via a blunt leading end of an introducer tool) for another (McClurken’s taught blunt dissection via a blunt leading end of the stimulator) to obtain predictable results (blunt dissection of the tissue and its associated advantages) (see MPEP 2143(I)(B)).
Regarding claim 4, Yu does not disclose that advancing the ribbon stimulator comprises at least pushing the ribbon stimulator so that a blunt leading end of the stimulator dissects adjacent tissue layers as it is advanced. Instead, Yu discloses use of a blunt leading end of an introducer tool which receives the ribbon stimulator for dissecting adjacent tissue layers of the scalp as it is pushed (Para. 115-116, 121, 128; Fig. 28, blunt rounded edge 148 of introducer tool 140).
McClurken, however, teaches an electrosurgical device (Abstract) comprising an electrode tip with a rounded distal end surface portion configured to blunt dissect tissue (Para. 34; Para. 244; Para. 251; Para. 253; Fig. 16, zone 99 identifies end portion of electrode which blunt dissects). McClurken further teaches advantages of blunt dissection, including less likely tearing or damaging of larger blood vessels and other vessels compared to sharp dissection (Para. 251, 2nd sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu to substitute blunt dissection via a blunt leading end of an introducer tool for blunt dissection via a blunt leading end of the stimulator, as taught by McClurken. Making this modification would amount to simple substitution of one known element (Yu’s blunt dissection via a blunt leading end of an introducer tool) for another (McClurken’s taught blunt dissection via a blunt leading end of the stimulator) to obtain predictable results (blunt dissection of the tissue and its associated advantages) (see MPEP 2143(I)(B)).
Regarding claim 5, Yu discloses pushing comprises removably attaching the ribbon stimulator to an advancement tool (Fig. 29C-E), using the advancement tool to push the leading edge of the ribbon stimulator through the tissue layers (Fig. 29D), and detaching the ribbon stimulator from the advancement tool after the electrodes are positioned over the target nerves (Fig. 29E depicts ribbon stimulator 124 within subcutaneous tunnel 114 after introducer tool 120 is removed) (see also Para. 122 for related description).
Regarding claim 6, Yu does not explicitly disclose that the ribbon stimulator is temporarily stiffened while being advanced by the advancement tool. Yu does disclose, however, that the paddle body can be flexible such that it is sufficiently resilient to return to its natural curvature after a deforming force is released (Para. 46, 2nd sentence) and that the introducer tool prevents excess play of the paddle body inside the hollow channel of the introducer tool by having dimensions which fit tightly around the thickness and/or width of the paddle body (Para. 112, 2nd sentence). 
Seeing that the paddle body is taught as being flexible/resilient and that the introducer tool in which the paddle body is inserted fights tightly around the paddle body to prevent excess play of the paddle body, the Examiner submits that such an arrangement would inherently result in the ribbon stimulator being temporarily stiffened while being advanced by the advancement tool. Such inherency is apparent by virtue of the paddle body’s tight fit within the introducer tool preventing excess play of the flexible/resilient paddle body, meaning the flexible/resilient paddle body would stiffen to conform to the tight-fitting dimensions of the introducer tool and prevent excess play while within the introducer tool.
Regarding claim 7, Yu discloses that temporarily stiffening the advancement tool removably comprises attaching a length of ribbon stimulator to a length of the advancement tool (see rejection of claim 6 above; Fig. 29D depicts insertion of paddle body 124 into introducer tool 120, i.e., inserting the 
Regarding claim 8, Yu discloses removably attaching the length of ribbon stimulator to the length of the advancement tool comprises mating a one-way coupling structure on the ribbon stimulator to a one-way coupling structure on the advancement tool, wherein the coupling structures remain mated while the advancement tool is advanced and uncouple when the advancement tool is retracted (Fig. 29C-E & Para. 122 depict coupling and uncoupling of ribbon stimulator 124 and introducer tool 120 during advancement and retraction of the tool). In this case, the coupling structure of Yu is embodied as a sleeve coupled around the paddle body (Fig. 26-28 depict sleeve embodiments of the introducer tool which accepts paddle body therein; see Fig. 29D for coupled configuration).
As disclosed by Applicant in the instant specification para. 53, one embodiment of the one-way coupling structure is a sleeve. As such, Yu’s disclosed introducer tool acts as a one-way coupling structure in the form of a sleeve that couples to the paddle body, the paddle body being considered the one-way coupling structure on the ribbon stimulator which mates to the introducer tool’s sleeve. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of McClurken, further in view of Boling (US 2005/0228249).
Regarding claim 9, Yu in view of McClurken does not teach that removably attaching the length of the ribbon stimulator to the length of the advancement tool comprises detachably bonding the ribbon stimulator to the length of the advancement tool.
Boling, however, teaches an implantable lead system for neurological applications (Abstract) wherein a seed electrode 312 is mechanically coupled to an insertion cannula 418 via a quantity of releasable biocompatible adhesive 420 (Para. 35; Fig. 4). Boling further teaches that when a target site is reached, force is applied to the seed electrode to separate it from the adhesive 420 coupling it to the cannula. Boling also teaches that the adhesive 420 effectively prevents the seed electrode from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu in view of McClurken such that removably attaching the length of the ribbon stimulator to the length of the advancement tool comprises detachably bonding the ribbon stimulator to the length of the advancement tool by the use of a biocompatible adhesive. Making this modification would be useful for effectively preventing the stimulator from inadvertent motion with respect to the introducer tool prior to release at the target site, as suggested by Boling.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of McClurken, further in view of Zarembo et al. (US 2007/0050003) (hereinafter Zarembo).
Regarding claim 10, Yu in view of McClurken does not teach that temporarily stiffening the ribbon stimulator comprises attaching a support element around at least a portion of a periphery of the ribbon stimulator, wherein the advancement tool detachably engages the support element.
Zarembo, however, teaches a device on a lead to prevent perforation (Abstract) wherein a lead assembly includes a stiffening member such as a ring or coil that extends around the lead body (Fig. 5A-C, stiffening member 550). Zarembo further teaches that the stiffening coil or ring provides added axial stiffness to provide resistance against buckling of the end of the lead assembly (Para. 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu in view of McClurken such that that temporarily stiffening the ribbon stimulator comprises attaching a support element around at least a portion of a periphery of the ribbon stimulator, wherein the advancement tool detachably engages the support element, by adding the stiffening element of Zarembo around the paddle body of Yu. The Examiner notes that since the paddle body of Yu is already taught as being detachable from the advancement tool (see rejection of claim 5 above), adding the stiffening element to the paddle body would result in the advancement tool .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Gliner et al. (US 2004/0176831) (hereinafter Gliner).
Regarding claims 12-13, Yu does not disclose that the ribbon stimulator is pulled through the pocket, wherein pulling comprising engaging an advancement tool with an attachment element formed on a leading end of the ribbon stimulator. 
Gliner, however, teaches a device for applying electrical stimulation to a patient (Abstract) wherein a positioning portion 1612 is formed on a leading end of an electrode assembly 1600’s support member 1610 for facilitating positioning of the implanted electrode assembly by providing a portion of the support member 1610 that a practitioner can pull on without fear of damaging the electrode array (Para. 100; Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu such that the ribbon stimulator is pulled through the pocket, wherein pulling comprising engaging an advancement tool with an attachment element formed on a leading end of the ribbon stimulator.  Making this modification would be useful for facilitating positioning of the implanted electrode assembly without fear of damaging the electrode array, as taught by Gliner.
Regarding claim 14, Yu in view of Gliner teaches creating a second superficial incision at an end of the pocket proximate the target location (Yu - Para. 123), wherein the ribbon stimulator is advanced through the pocket by pulling on a permanent feature of the ribbon stimulator added during manufacture (Gliner – Para. 100, 2nd to last sentence).
Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Salo et al. (US 2020/0069213) (hereinafter Salo).
Regarding claims 1 and 15, Yu discloses a method for implanting a ribbon stimulator over a patient's target nerves, said method comprising: identifying a target location; forming a superficial incision at the target location; and advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp to position electrodes on the ribbon stimulator over the target nerves (see rejection of claim 1 under 35 U.S.C. 102(a)(1) above).
Yu does not disclose that the method comprises cutting the ribbon stimulator to a pre-selected length prior to advancing the ribbon stimulator. Salo, however, teaches a multi-electrode device (Abstract) wherein the multi-electrode device comprises a multi-electrode tape which may simply be cut to a desired size (Para. 39, 2nd sentence), enabling the device to be readily adaptable to different locations on a user's body and to be attached to differing shapes and contours of the user's body part as well as different sizes and dimensions of users (Para. 39, last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu’s ribbon stimulator to be a cuttable device (for example, by including the taught structure of Salo) and then cut the ribbon stimulator to a pre-selected length prior to advancing the ribbon stimulator. Making this modification would be useful for enabling the device to be readily adaptable to different locations on a user's body and to be attached to differing shapes and contours of the user's body part as well as different sizes and dimensions of users, as taught by Salo.
Regarding claim 16, Yu in view of Salo does not explicitly teach selecting the length by measuring a distance between the target location of the incision and a location of the target nerves. Instead, Salo teaches cutting to a desired size (Para. 39, 2nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu in view of Salo to include selecting the length by measuring a distance between the target location of the incision and a location of the target nerves. Making this modification would be useful for ensuring that the stimulator of Yu in view of Salo will fit within the subcutaneous tunnel of Yu by cutting the stimulator to a desired size, as ascertained from the teachings of Yu and Salo above.
Regarding claim 17, Yu in view of Salo teaches that the ribbon stimulator comprises an elongate ribbon body and one or more electrodes positioned along a longitudinal axis of the ribbon body (Fig. 2, electrodes 16 are along longitudinal axis of elongate ribbon body 30), wherein cutting comprises cutting laterally across the ribbon body and the electrodes (Salo para. 56 & Fig 5E depict apparatus cut to a desired length, which inherently requires a lateral cut across the body by definition of cutting to a certain length).
Regarding claim 18, Yu in view of Salo teaches that the elongate body of the ribbon stimulator has two ends and further comprises electric circuitry at or near one of the two ends (Fig. 2, paddle body 30 has distal end 12 and proximal end 14, with lead 20 at proximal end), wherein the ribbon body and the at least one electrode are cut at a location between the electric circuitry and the other end of the ribbon body (Salo para. 56, Fig. 5E depict cutting at some point in the middle of the device).
Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hadzic (US 2015/0305816).
Regarding claims 1 and 19, Yu discloses a method for implanting a ribbon stimulator over a patient's target nerves, said method comprising: identifying a target location; forming a superficial incision at the target location; and advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp to position electrodes on the ribbon stimulator over the target nerves (see rejection of claim 1 under 35 U.S.C. 102(a)(1) above).
Yu does not disclose step (d): injecting an anesthetic at a location remote from the target location. Hadzic, however, teaches a nerve blocking procedure drape (Abstract) and further teaches that a needle is used to inject anesthetic in close proximity to a nerve to block nerve conduction and provide a sensor and/or motor block for surgery and/or analgesia for pain management (Para. 3, 3rd sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu to include injecting an anesthetic at a location remote from the target location. Making this modification would be useful for blocking nerve conduction and providing a sensor and/or motor block for surgery and/or analgesia for pain management, as taught by Hadzic.
Regarding claim 20, Yu in view of Hadzic teaches that the location is proximate the nerves (Hadzic – Para. 3, 3rd sentence).
Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Danitz et al. (US 2020/0261720) (hereinafter Danitz).
Regarding claims 1 and 21-23, Yu discloses a method for implanting a ribbon stimulator over a patient's target nerves, said method comprising: identifying a target location; forming a superficial incision at the target location; and advancing the ribbon stimulator through the superficial incision beneath connective tissue of the patient's scalp to position electrodes on the ribbon stimulator over the target nerves (see rejection of claim 1 under 35 U.S.C. 102(a)(1) above).
Yu does not disclose step (e): tracking a location of the ribbon stimulator as the ribbon stimulator is advanced, wherein tracking the location of the ribbon stimulator comprises monitoring tissue impedance, wherein monitoring tissue impedance comprises measuring an impedance between a pair of electrodes on the ribbon stimulator or on the advancement tool to determine if the ribbon stimulator or the advancement tool have come into contact with deep fascia or the galea. 
Danitz, however, teaches high-voltage catheters (Abstract), wherein the apparatus can determine and detect the impedance at one or more pairs of electrodes of the catheter to confirm rd sentence) as well as proper positioning of the electrodes (Para. 131, 8th sentence). Danitz also teaches that because target tissue may have a different impedance from surrounding tissue, a change in impedance may occur because the location of the catheter and electrodes relative to the target tissue changed. This change in impedance can be measured and when the change in impedance exceeds an impedance threshold that indicates that location of the electrodes is outside the target tissue, the electrodes can be moved or the treatment stopped (Para. 132, sentences 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu to include step (e): tracking a location of the ribbon stimulator as the ribbon stimulator is advanced, wherein tracking the location of the ribbon stimulator comprises monitoring tissue impedance, wherein monitoring tissue impedance comprises measuring an impedance between a pair of electrodes on the ribbon stimulator or on the advancement tool to determine if the ribbon stimulator or the advancement tool have come into contact with deep fascia or the galea by adopting the impedance tracking methods of Danitz. Making this modification would be useful for facilitating proper placement of the electrodes at the target tissue, as suggested by Danitz.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Danitz, further in view of Jiang et al. (US 2016/0045746) (hereinafter Jiang).
Regarding claims 24-25, Yu in view of Danitz does not teach that tracking the location of the ribbon stimulator comprises monitoring nerve activation, wherein monitoring nerve activation comprises measuring EMG.
Jiang, however, teaches an integrated EMG clinician programmer for use with an implantable neurostimulator (Abstract) wherein the system provides improved lead placement by determining lead position of a multi-electrode lead relative the target nerve with EMG using an electrode sweeping process which allows for fine tuning of lead placement (Para. 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yu in view of Danitz such that tracking the location of the ribbon stimulator comprises monitoring nerve activation, wherein monitoring nerve activation comprises measuring EMG. Making this modification would be useful for allowing fine tuning of lead placement, as taught by Jiang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson et al. (US 10780275) discloses an implantable neurostimulation device (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner